Citation Nr: 1229650	
Decision Date: 08/28/12    Archive Date: 09/05/12

DOCKET NO.  07-28 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. L. Northcutt, Counsel 


INTRODUCTION

The Veteran served on active duty from July 1974 to July 1978, November 1990 to July 1991, and from February 2003 to November 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in September 2005 and January 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The Veteran testified at a video-conference hearing before the undersigned Veterans Law Judge in November 2009.  A transcript of those proceedings has been associated with the Veteran's claims file.

In August 2010, the Board remanded the Veteran's claim for further evidentiary development.  However, because the Board determines that there was not substantial compliance with the remand directives, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board remanded the Veteran's claim to provide the Veteran with a VA examination and related medical opinion addressing the etiology of his currently-diagnosed obstructive sleep apnea.  Specifically, the Board requested that the examiner opine whether the Veteran's sleep apnea initially manifested during the Veteran's first period of service in 1991, and if not, whether his sleep apnea clearly and unmistakably existed prior to the Veteran's second period of active service in 2003-2004 and was permanently aggravated therein.  Notably, the Veteran reported experiencing shortness of breath awakening him at night during his period of active service in 1991, was diagnosed with mild sleep apnea based on a 1997 sleep study, and was diagnosed with moderate sleep apnea based on 2003 sleep studies performed during his 2003-2004 period of active service.

Pursuant to the Board's remand directives, in November 2010, the Veteran was afforded a VA respiratory diseases examination, during which the examiner offered a medical opinion regarding the etiology of the Veteran's diagnosed sleep apnea.  However, the Board finds that the proffered medical opinion is insufficient, as it fails to make a determination as to whether the Veteran's sleep apnea clearly and unmistakably preexisted the Veteran's 2003/2004 period of service, nor does it address the characterization of the Veteran's sleep apnea as mild in 1997 and moderate in 2003 when (seemingly) failing to find evidence of in-service aggravation.  The ultimate conclusion seems to have been simply that there was no link between the Veteran's sleep apnea and the Veteran's last period of active service.  As this does not adequately address the questions posed, the Board finds that the claim must be remanded to ensure that a sufficient VA medical opinion that is compliant with the Board's prior remand directives is obtained.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); see also Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance). 

Accordingly, the case is REMANDED for the following action:

1.   Return the Veteran's claims file to the VA examiner who conducted the Veteran's November 2010 VA respiratory diseases examination, if available, and if not available, to an appropriate VA medical professional.  If it is deemed necessary to reexamine the Veteran in order to obtain the requested opinion, that should be accomplished.

The examiner should be provided with a copy of this Remand, and the claims folder should be reviewed, including (i)  the Veteran's complaints of shortness of breath awakening him at night in May 1991 and continued complaints of shortness of breath through July 1991, (ii) the Veteran's mild sleep apnea diagnosed in October 1997 after a sleep study was performed, and (iii) the Veteran's sleep studies diagnosing moderate sleep apnea performed during his period of active duty in 2003.

The examiner is then asked to opine:

(1) whether it is as likely as not that the Veteran's sleep apnea initially manifested during his active service in 1991.  

If the examiner determines that the Veteran's sleep apnea first manifested in 1991, the inquiry may stop. 

If not, the examiner should opine:

(2) whether the Veteran's sleep apnea clearly and unmistakably manifested after the 1991 period of service, but prior to his period of active service in 2003-2004.    

If the examiner determines that the Veteran's sleep apnea clearly and unmistakably existed prior to the Veteran's period of active duty beginning in 2003 (but after 1991), the examiner should then opine:

(3) whether the Veteran's sleep apnea was permanently aggravated during this 2003-2004 period of service, (i.e., increased in severity beyond its natural progression).  When rendering this opinion, the examiner should consider the characterization of the Veteran's sleep apnea as mild in 1997 and moderate in 2003.

A complete rationale should be provided for any opinion expressed.  If the examiner determines that a medically-sound opinion cannot be reached, it is requested that an explanation as to why that is so be included.

2.	When the requested development has been completed, the claim should be readjudicated.  If the claim remains denied, provide the Veteran with a supplemental statement of the case and allow an appropriate time for response.  Thereafter, the claim should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


